In these two actions — one by an infant to recover damages for personal injuries and the other by the father for medical expenses and loss of services — it was claimed that the infant plaintiff, then about eight and one-half years of age, sustained injuries while a passenger on an amusement device maintained and operated by defendants. The jury found a verdict for the infant plaintiff for $5,000 and for the father for $1,000, based on defendants’ negligence and the infant plaintiff’s freedom from contributory negligence. Judgment unanimously affirmed, with costs. No opinion. Present ■ — ■ Hagarty, Davis, Adel, Taylor and Close, JJ.